DETAILED ACTION
The instant application having Application No. 16/301,141 has a total of 24 claims pending in the application; there are 6 independent claims and 18 dependent claims, all of which are ready for examination by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
	
OBJECTIONS TO THE SPECIFICATION
Specification
The applicant’s specification submitted is acceptable for examination purposes.

REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 





Claims 13-16 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 13 discloses “the second memory” on lines 3-4, of which there is no antecedent basis. Examiner advises the replacement wording of –a second memory–.
Claim 13 discloses “the memory bus” on line 4, of which there is no antecedent basis. Examiner advises the replacement wording of –a memory bus–.
Claims 14-16 are rejected as they inherit the deficiency that is present in claim 13.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abts et al. (Publication Number US 2009/0287889 A1).
As per claim 1, Abts et al. discloses “a method for managing a memory bus between a first memory and a second memory (see write buffer 0, write buffer 1, along with the notations ‘from subbanks’ (indicating input from certain memory locations) and ‘to subbanks’ (indicating output to certain memory locations that may or may not be the same as the input memory locations); FIG. 2A), the method comprising: sending one of a plurality of first type requests from a first type queue to the second memory via the memory bus if a direction setting of the memory bus is in a first direction corresponding to the first type request (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082), indicating that the queue is decremented until it is empty).”
Abts et al. discloses “decrementing a current direction credit count by a first type transaction decrement value assigned for sending a first type request (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082), indicating that the queue is decremented until it is empty).”
Abts et al. discloses “if the decremented current direction credit count is greater than zero (a single integer value is used to set the number of requests in each phase; Paragraph 0084), sending another one of the plurality of first type requests from the first type queue to the second memory via the memory bus and decrementing the current direction credit count again by the first type transaction decrement value (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082; FIG. 3), indicating that the queue is decremented until it is empty).”
and if the decremented current direction credit count is zero, switching the direction setting of the memory bus to a second direction corresponding to a second type request and resetting the current direction credit count to a predefined second type initial value (once the read request count has been satisfied, arbiter 222 switches to a write phase; Paragraph 0083; FIG. 3).”
As per claim 2, Abts et al. discloses “the method of claim 1 (as disclosed by Abts et al.), wherein if the decremented current direction credit count is zero (once the request count has been satisfied (Paragraphs 0082-0083). Note that the if there are no read requests for the current read phase or no write requests for the current write phase, arbiter 222 will honor requests of the opposite phase (Paragraphs 0082-0083; FIG. 3), indicating that the queue is decremented until it is empty), the method further comprises comparing a minimum second type threshold value to a number of pending second type requests in a second type queue, wherein the direction setting of the memory bus is switched to the second direction and the current direction credit count is reset only if the number of pending second type requests is greater than the minimum second type threshold value (where at the read phase the number of requests is >=N, and where at the write phase the number of requests is >=M (Paragraphs 0082 and 0084), where M and N are stored in separate memory-mapped registers and are single integer values; Paragraph 0084).”  
As per claim 3, Abts et al. discloses “the method of claim 2 (as disclosed by Abts et al.), wherein if the decremented current direction credit count is zero and the number of pending second type requests is greater than the minimum second type threshold value (once the read request count has been satisfied, arbiter 222 switches to a write phase; Paragraph 0083; FIG. 3), the method further comprises: sending one of the pending type requests from the second type queue to the second memory bus (steps 306-310; FIG. 3).”
Abts et al. discloses “and decrementing the current direction credit count by a second type transaction decrement value assigned for sending a second type request (Paragraph 0083).”
As per claim 4, Abts et al. discloses “the method of claim 1 (as disclosed by Abts et al.), wherein the first type transaction decrement value used to decrement the current direction credit count is multiplied by a sector size weight value corresponding to a size of the first type request sent to the second memory (Paragraph 0086).”  
As per claim 5, Abts et al. discloses “a method for managing a memory bus between a first memory and a second memory (see write buffer 0, write buffer 1, along with the notations ‘from subbanks’ (indicating input from certain memory locations) and ‘to subbanks’ (indicating output to certain memory locations that may or may not be the same as the input memory locations); FIG. 2A), the method comprising: attempting to send one of a plurality of first type requests from a first type queue to the second memory via the memory bus if a direction setting of the memory bus is in a first direction corresponding to the first type request (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082), indicating that the queue is decremented until it is empty).”
Abts et al. discloses “decrementing a current direction credit count by a first type block decrement value when the first type request is blocked from being sent to the second memory (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082), indicating that the queue is decremented until it is empty).”
Abts et al. discloses “if the decremented current direction credit count is greater than zero (a single integer value is used to set the number of requests in each phase; Paragraph 0084), attempting to send the first type request again from the first type queue to the second memory via the memory bus (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082; FIG. 3), indicating that the queue is decremented until it is empty).”
Abts et al. discloses “and if the decremented current direction credit count is zero, switching the direction setting of the memory bus to a second direction corresponding to a second type request and resetting the current direction credit count to a predefined second type initial value (once the read request count has been satisfied, arbiter 222 switches to a write phase; Paragraph 0083; FIG. 3).”
claim 6, Abts et al. discloses “the method of claim 5 (as disclosed by Abts et al.), wherein if the decremented current direction credit count is zero (once the request count has been satisfied (Paragraphs 0082-0083). Note that the if there are no read requests for the current read phase or no write requests for the current write phase, arbiter 222 will honor requests of the opposite phase (Paragraphs 0082-0083; FIG. 3), indicating that the queue is decremented until it is empty), the method further comprises comparing a minimum second type threshold value to a number of pending second type requests in a second type queue, wherein the direction setting of the memory bus is switched to the second direction and the current direction credit count is reset only if the number of pending second type requests is greater than the minimum second type threshold value (where at the read phase the number of requests is >=N, and where at the write phase the number of requests is >=M (Paragraphs 0082 and 0084), where M and N are stored in separate memory-mapped registers and are single integer values; Paragraph 0084).”  
As per claim 7, Abts et al. discloses “the method of claim 6 (as disclosed by Abts et al.), wherein if the decremented current direction credit count is zero and the number of pending second type requests is greater than the minimum second type threshold value, the method further comprises: sending one of the pending type requests from the second type queue to the second memory bus (steps 306-310; FIG. 3).”
and decrementing the current direction credit count by a second type transaction decrement value assigned for sending a second type request (Paragraph 0083).”  
As per claim 8, Abts et al. discloses “the method of claim 5 (as disclosed by Abts et al.), wherein the first type block decrement value used to decrement the current direction credit count is multiplied by a sector size weight value corresponding to a size of the first type request that was blocked from being sent to the second memory (Paragraph 0086).”
As per claim 9, Abts et al. discloses “a machine-readable non-transitory medium having stored thereon machine-executable instructions for: sending one of a plurality of first type requests from a first type queue to the second memory via the memory bus if a direction setting of the memory bus is in a first direction corresponding to the first type request (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082), indicating that the queue is decremented until it is empty).”
Abts et al. discloses “decrementing a current direction credit count by a predefined first type transaction decrement value assigned for sending a first type request (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082), indicating that the queue is decremented until it is empty).”
Abts et al. discloses “if the decremented current direction credit count is greater than zero (a single integer value is used to set the number of requests in each phase; Paragraph 0084), sending another one of the plurality of first type requests from the first type queue to the second memory via the memory bus and decrementing the current direction credit count again by the predefined first type transaction decrement value (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082; FIG. 3), indicating that the queue is decremented until it is empty).”
Abts et al. discloses “and if the decremented current direction credit count is zero, switching the direction setting of the memory bus to a second direction corresponding to a second type request and resetting the current direction credit count to a predefined value (once the read request count has been satisfied, arbiter 222 switches to a write phase; Paragraph 0083; FIG. 3).” 
As per claim 10, Abts et al. discloses “the machine-readable non-transitory medium of claim 9 (as disclosed by Abts et al.), further having stored thereon machine-executable instructions for: wherein if the decremented current direction credit count is zero (once the request count has been satisfied (Paragraphs 0082-0083). Note that the if there are no read requests for the current read phase or no write requests for the current write phase, arbiter 222 will honor requests of the opposite phase (Paragraphs 0082-0083; FIG. 3), indicating that the queue is decremented until it is empty), comparing a minimum second type threshold value to a number of pending second type requests in a second type queue, wherein the direction setting of the memory bus is switched to the second direction and the current direction credit count is reset only if the number of pending second type requests is greater than the minimum second type threshold value (where at the read phase the number of requests is >=N, and where at the write phase the number of requests is >=M (Paragraphs 0082 and 0084), where M and N are stored in separate memory-mapped registers and are single integer values; Paragraph 0084).”  
As per claim 11, Abts et al. discloses “the machine-readable non-transitory medium of claim 10 (as disclosed by Abts et al.), further having stored thereon machine-executable instructions for: wherein if the decremented current direction credit count is zero and the number of pending second type requests is greater than the minimum second type threshold value (once the read request count has been satisfied, arbiter 222 switches to a write phase; Paragraph 0083; FIG. 3)
 Abts et al. discloses “sending one of the pending type requests from the second type queue to the second memory bus (steps 306-310; FIG. 3).”
Abts et al. discloses “and decrementing the current direction credit count by a second type transaction decrement value assigned for sending a second type request (Paragraph 0083).” 
As per claim 12, Abts et al. discloses “the machine-readable non-transitory medium of claim 9 (as disclosed by Abts et al.), wherein the first type transaction decrement value used to decrement the current direction credit count is multiplied by a sector size weight value corresponding to a size of the first type request sent to the second memory (Paragraph 0086).”
As per claim 13, discloses “a machine-readable non-transitory medium having stored thereon machine-executable instructions for: attempting to send one of a plurality of first type requests from a first type queue to the second memory (see write buffer 0, write buffer 1, along with the notations ‘from subbanks’ (indicating input from certain memory locations) and ‘to subbanks’ (indicating output to certain memory locations that may or may not be the same as the input memory locations); FIG. 2A) via the memory bus if a direction setting of the memory bus is in a first direction corresponding to the first type request (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082), indicating that the queue is decremented until it is empty).”
Abts et al. discloses “decrementing a current direction credit count by a first type block decrement value when the first type request is blocked from being sent to the second memory (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082), indicating that the queue is decremented until it is empty).”
if the decremented current direction credit count is greater than zero, attempting to send the first type request again from the first type queue to the second memory via the memory bus (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082), indicating that the queue is decremented until it is empty).”
Abts et al. discloses “and if the decremented current direction credit count is zero (a single integer value is used to set the number of requests in each phase; Paragraph 0084), switching the direction setting of the memory bus to a second direction corresponding to a second type request and resetting the current direction credit count to a predefined second type initial value (once the read request count has been satisfied, arbiter 222 switches to a write phase; Paragraph 0083; FIG. 3).” 
As per claim 14, Abts et al. discloses “the machine-readable non-transitory medium of claim 13 (as disclosed by Abts et al.), further having stored thereon machine-executable instructions for: wherein if the decremented current direction credit count is zero (once the request count has been satisfied (Paragraphs 0082-0083). Note that the if there are no read requests for the current read phase or no write requests for the current write phase, arbiter 222 will honor requests of the opposite phase (Paragraphs 0082-0083; FIG. 3), indicating that the queue is decremented until it is empty), comparing a minimum second type threshold value to a number of pending second type requests in a second type queue, wherein the direction setting of the memory bus is switched to the second direction and the current direction credit count is reset only if the number of pending second type requests is greater than the minimum second type threshold value (where at the read phase the number of requests is >=N, and where at the write phase the number of requests is >=M (Paragraphs 0082 and 0084), where M and N are stored in separate memory-mapped registers and are single integer values; Paragraph 0084).”
As per claim 15, Abts et al. discloses “the machine-readable non-transitory medium of claim 14 (as disclosed by Abts et al.), further having stored thereon machine-executable instructions for: wherein if the decremented current direction credit count is zero and the number of pending second type requests is greater than the minimum second type threshold value (once the read request count has been satisfied, arbiter 222 switches to a write phase; Paragraph 0083; FIG. 3).”
Abts et al. discloses “sending one of the pending type requests from the second type queue to the second memory bus (steps 306-310; FIG. 3).”
Abts et al. discloses “and decrementing the current direction credit count by a second type transaction decrement value assigned for sending a second type request (Paragraph 0083).”
As per claim 16, Abts et al. discloses “the machine-readable non-transitory medium of claim 13 (as disclosed by Abts et al.), wherein the first type block decrement value used to decrement the current direction credit count is multiplied by a sector size weight value corresponding to a size of the first type request that was blocked from being sent to the second memory (Paragraph 0086).”
claim 17, Abts et al. discloses “a system for managing a memory bus, the system comprising: a first memory unit (see write buffer 0, write buffer 1, along with the notations ‘from subbanks’ (indicating input from certain memory locations) and ‘to subbanks’ (indicating output to certain memory locations that may or may not be the same as the input memory locations); FIG. 2A).”
Abts et al. discloses “a second memory unit in communication with the first memory unit via the memory bus (see write buffer 0, write buffer 1, along with the notations ‘from subbanks’ (indicating input from certain memory locations) and ‘to subbanks’ (indicating output to certain memory locations that may or may not be the same as the input memory locations); FIG. 2A).”
Abts et al. discloses “and memory hardware configured with logic for: sending one of a plurality of first type requests from a first type queue to the second memory unit via the memory bus if a direction setting of the memory bus is in a first direction corresponding to the first type request (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082), indicating that the queue is decremented until it is empty).”
Abts et al. discloses “decrementing a current direction credit count by a first type transaction decrement value assigned for sending a first type request (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082), indicating that the queue is decremented until it is empty).”
Abts et al. discloses “if the decremented current direction credit count is greater than zero (a single integer value is used to set the number of requests in each phase; Paragraph 0084), sending another one of the plurality of first type requests from the first type queue to the second memory unit via the memory bus and decrementing the current direction credit count again by the first type transaction decrement value (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082; FIG. 3), indicating that the queue is decremented until it is empty).”
Abts et al. discloses “and and if the decremented current direction credit count is zero, switching the direction setting of the memory bus to a second direction corresponding to a second type request and resetting the current direction credit count to a predefined second type initial value (once the read request count has been satisfied, arbiter 222 switches to a write phase; Paragraph 0083; FIG. 3).”
As per claim 18, Abts et al. discloses “the system of claim 17 (as disclosed by Abts et al.), wherein the memory hardware is further configured with logic for if the decremented current direction credit count is zero (once the request count has been satisfied (Paragraphs 0082-0083). Note that the if there are no read requests for the current read phase or no write requests for the current write phase, arbiter 222 will honor requests of the opposite phase (Paragraphs 0082-0083; FIG. 3), indicating that the queue is decremented until it is empty), comparing a minimum second type threshold value to a number of pending second type requests in a second type queue, wherein the direction setting of the memory bus is switched to the second direction and the current direction credit count is reset only if the number of pending second type requests is greater than the minimum second type threshold value (where at the read phase the number of requests is >=N, and where at the write phase the number of requests is >=M (Paragraphs 0082 and 0084), where M and N are stored in separate memory-mapped registers and are single integer values; Paragraph 0084).”   
As per claim 19, Abts et al. discloses “the system of claim 18 (as disclosed by Abts et al.), wherein the memory hardware is further configured with logic for if the decremented current direction credit count is zero and the number of pending second type requests is greater than the minimum second type threshold value (once the read request count has been satisfied, arbiter 222 switches to a write phase; Paragraph 0083; FIG. 3).”
Abts et al. discloses “sending one of the pending type requests from the second type queue to the second memory bus (steps 306-310; FIG. 3).”
Abts et al. discloses “and decrementing the current direction credit count by a second type transaction decrement value assigned for sending a second type request (Paragraph 0083).”
claim 20, Abts et al. discloses “the system of claim 17 (as disclosed by Abts et al.), wherein the first type transaction decrement value used to decrement the current direction credit count is multiplied by a sector size weight value corresponding to a size of the first type request sent to the second memory (Paragraph 0086).”  
As per claim 21, Abts et al. discloses “a system for managing a memory bus, the system comprising: a first memory unit (see write buffer 0, write buffer 1, along with the notations ‘from subbanks’ (indicating input from certain memory locations) and ‘to subbanks’ (indicating output to certain memory locations that may or may not be the same as the input memory locations); FIG. 2A).”
Abts et al. discloses “a second memory unit in communication with the first memory unit via the memory bus (see write buffer 0, write buffer 1, along with the notations ‘from subbanks’ (indicating input from certain memory locations) and ‘to subbanks’ (indicating output to certain memory locations that may or may not be the same as the input memory locations); FIG. 2A).”
Abts et al. discloses “and memory hardware configured with logic for: attempting to send one of a plurality of first type requests from a first type queue to the second memory unit via the memory bus if a direction setting of the memory bus is in a first direction corresponding to the first type request (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082), indicating that the queue is decremented until it is empty).”
decrementing a current direction credit count by a first type block decrement value when the first type request is blocked from being sent to the second memory unit (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082), indicating that the queue is decremented until it is empty).”
Abts et al. discloses “if the decremented current direction credit count is greater than zero, attempting to send the first type request again from the first type queue to the second memory unit via the memory bus (during a read phase of operation, where if there are read requests in the memory request queue transferring up to N read requests to memory (Pages 8-9, claim 7). Note that the if there are no read requests for the current read phase, arbiter 222 will honor requests of the opposite phase (Paragraph 0082), indicating that the queue is decremented until it is empty).”
Abts et al. discloses “and if the decremented current direction credit count is zero (a single integer value is used to set the number of requests in each phase; Paragraph 0084), switching the direction setting of the memory bus to a second direction corresponding to a second type request and resetting the current direction credit count to a predefined second type initial value (once the read request count has been satisfied, arbiter 222 switches to a write phase; Paragraph 0083; FIG. 3).”
As per claim 22, Abts et al. discloses “the system of claim 21 (as disclosed by Abts et al.), wherein the memory hardware is further configured with logic for if the decremented current direction credit count is zero (once the request count has been satisfied (Paragraphs 0082-0083). Note that the if there are no read requests for the current read phase or no write requests for the current write phase, arbiter 222 will honor requests of the opposite phase (Paragraphs 0082-0083; FIG. 3), indicating that the queue is decremented until it is empty), comparing a minimum second type threshold value to a number of pending second type requests in a second type queue, wherein the direction setting of the memory bus is switched to the second direction and the current direction credit count is reset only if the number of pending second type requests is greater than the minimum second type threshold value (where at the read phase the number of requests is >=N, and where at the write phase the number of requests is >=M (Paragraphs 0082 and 0084), where M and N are stored in separate memory-mapped registers and are single integer values; Paragraph 0084).”  
As per claim 23, Abts et al. discloses “the system of claim 22 (as disclosed by Abts et al.), wherein the memory hardware is further configured with logic for if the decremented current direction credit count is zero and the number of pending second type requests is greater than the minimum second type threshold value (once the read request count has been satisfied, arbiter 222 switches to a write phase; Paragraph 0083; FIG. 3)
Abts et al. discloses “sending one of the pending type requests from the second type queue to the second memory bus; and decrementing the current direction credit count by a second type transaction decrement value assigned for sending a second type request (steps 306-310; FIG. 3).”
claim 24, Abts et al. discloses “the system of claim 21 (as disclosed by Abts et al.), wherein the first type block decrement value used to decrement the current direction credit count is multiplied by a sector size weight value corresponding to a size of the first type request that was blocked from being sent to the second memory (Paragraph 0086).”  


ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement dated December 18, 2018, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

RELEVENT ART CITED BY THE EXAMINER
The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach buffering queues.
U.S. PATENT NUMBERS:2007/0255874 A1 – [Paragraph 0055]
2013/0054901 A1 – [Paragraph 0071]
5,590,304
8,571,049 B2

CLOSING COMMENTS
Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        August 13, 2021

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181